UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6958



RICHARD THOMAS VESCUSO,

                                              Plaintiff - Appellant,

          versus


T. T. REDMAN; CAPTAIN HOLLOWAY; SERGEANT
SPROUSE;   SERGEANT  DAWSON;   SERGEANT   R.S.
JOHNSON; SERGEANT TALBERT; SERGEANT STONE; C/O
IRVIN; C/O PAINTER; C/O CAMPBELL; C/O MATTOX,

                                            Defendants - Appellees,

          and


RON ANGELONE; L. M. SAUNDERS; L. R. DAY; JACK
LEE; C/O COOK,

                                                         Defendants.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-96-903-R, CA-96-884-R)


Submitted:   December 17, 1998            Decided:   January 5, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Richard Thomas Vescuso, Appellant Pro Se. Mark Ralph Davis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Richard Thomas Vescuso appeals the district court’s orders in

his excessive force suit, granting judgment as a matter of law to

most Defendants and entering the jury verdict in favor of the

remaining Defendants.    The record does not contain a transcript of

the trial.    Vescuso has the burden of including in the record on

appeal a transcript of all parts of the proceedings material to the

issues raised on appeal.   See Fed. R. App. P. 10(b); 4th Cir. Local

R. 10(c).     Appellants proceeding on appeal in forma pauperis are

entitled to transcripts at government expense only in certain cir-

cumstances.    See 28 U.S.C. § 753(f) (1994).   By failing to produce

a transcript or to qualify for the production of a transcript at

government expense, Vescuso has waived review of the issues on

appeal which depend upon the transcript to show error.     Powell v.

Estelle, 959 F.2d 22, 26 (5th Cir. 1992); Keller v. Prince George’s

Co., 827 F.2d 952, 954 n.1 (4th Cir. 1987).     We have reviewed the

record before the court and the district court’s opinion granting

judgment as a matter of law and find no reversible error.         We

therefore affirm the district court’s orders.       We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                            AFFIRMED


                                  3